       Case 1:13-cv-04303-AT-GWG Document 323 Filed 10/05/18 Page 1 of 3




Steven I. Adler, Esq.
Direct Dial: 973.243.7930
Email: sadler@lawfirm.ms




October 5, 2018

Honorable Analisa Torres, U.S.D.J.
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

          Re:   Lisa LoCurto, et als. v. AT&T Mobility Services, LLC
                Docket No. 1:13-cv-4303 (AT) (KNF)

Dear Judge Torres:
       Respective counsel submit this joint letter with respect to Your Honor’s request [ECF
321] concerning how the parties propose to proceed in light of the recent Orders entered by the
Court with regard to summary judgment as to liability for the opt-in plaintiffs on the FLSA claim
and certification of a Rule 23 class under New York and New Jersey law.
          1.    Names and Addresses of Class Members.
                Counsel for Defendant has indicated it will take a week or two to provide the
names and addresses of the individuals who are to receive notice of the class action. However,
due to a high turnover rate at AT&T Mobility and the six-year statute of limitations that applies
to class members who worked in New York and are governed by New York law, defense counsel
indicated that it may take Defendant slightly longer to gather the information.
          2.    Form of Class Notice.
              Respective counsel will meet and confer over an acceptable form of class notice.
We respectfully request that, should the parties be unable to agree on the form of notice by
October 31, 2018, each party will submit their respective versions to Your Honor for
determination on this issue.
          3.    FLSA Statute of Limitations and Liquidated Damages.
               The parties cannot agree whether a two or a three year statute of limitations
should apply on the FLSA claim and whether Plaintiffs will be entitled to liquidated damages.
With the Court’s permission, Plaintiffs intend to move for summary judgment on these issues.
Plaintiffs, however, may need limited discovery concerning whether there was a willful violation
of the FLSA resulting in a three year limitations period pursuant to 29 U.S.C. §255(a) and
whether Plaintiffs are entitled to liquidated damages because Defendant’s failure to pay overtime

1495999
        Case 1:13-cv-04303-AT-GWG Document 323 Filed 10/05/18 Page 2 of 3
Honorable Analisa Torres, U.S.D.J.
October 5, 2018
Page 2



was not in good faith and that it lacked reasonable grounds for believing that its act or omission
was in accordance with the FLSA. 29 U.S.C. § 260.
       Plaintiffs propose limited written discovery followed by, at a minimum, a Rule 30(b)(6)
deposition with regard to these issues. Plaintiffs further propose conducting this discovery
during the time potential Rule 23 class members have to opt-out of the class, see Point 4 below,
with Plaintiffs filing their summary judgment motion promptly thereafter.
            4.    Opt-Out Period.
                The parties propose a forty five (45) day period from the date notice is mailed for
prospective plaintiffs to opt out of the Rule 23 class. The parties also propose an additional
thirty (30) day period be provided by which prospective plaintiffs must opt out for those persons
who must be located by skip-tracing.
            5.    Summary Judgment as to the Rule 23 Class.
                  Plaintiffs’ Position: This Court granted summary judgment as to liability with
regard to LoCurto and the other opt-in plaintiffs on the FLSA claim and LoCurto on the state law
wage and hour claims. Plaintiffs intend to move for summary judgment with regard to liability
on the New York and New Jersey state law claims for the Rule 23 Class after the period to opt-
out expires for the same reasons this Court previously granted LoCurto summary judgment as to
liability as to those state law claims.
              Defendant’s Position: Defendant requests that Plaintiffs’ motion for summary
judgment be deferred until the conclusion of class discovery as to liability, see Point 7 below.
            6.    Representative Testimony at Trial.
                Should summary judgment as to liability on the state law claims be denied as to
the Rule 23 Class, the parties disagree as to whether Plaintiffs can present representative
testimony at trial with regard to liability. The parties further disagree as to whether
representative testimony can be presented at trial with regard to damages.
               Plaintiffs’ Position: Plaintiffs intend to file a motion concerning these issues at
the same time they move for summary judgment concerning the three year statute of limitations
and liquidated damages issues under the FLSA. Plaintiffs submit, however, that representative
testimony and/or sampling evidence is appropriate to establish summary judgment as to liability,
see Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1046 (2016), as well as aggregate and
individual damages. Plaintiffs submit that Defendant is not entitled to individual discovery or a
damage trial for each of the Rule 23 class members.
                Defendant’s Position: Following the Court’s September 26, 2018 Order granting
partial summary judgment as to the claims of the Opt-In Plaintiffs (ECF 320), Defendant submits
that a trial concerning the individual damages of each of the Plaintiff and Opt-In Plaintiffs is
appropriate. For efficiency reasons, any damages trial should occur only after liability as to the
Rule 23 class is determined. Should Plaintiff prevail on behalf of the Rule 23 class as to liability,
Defendant will proceed with individual discovery and damages trials for each member of the
Rule 23 class. See Wal-Mart v. Dukes, 564 U.S. 338, 367 (2011) (rejecting “trial by formula”
approach).

# 1495999
        Case 1:13-cv-04303-AT-GWG Document 323 Filed 10/05/18 Page 3 of 3
Honorable Analisa Torres, U.S.D.J.
October 5, 2018
Page 3



            7.    Damages Discovery and Discovery as to the Rule 23 Class.
                Plaintiffs’ Position: Plaintiffs submit that class-wide discovery as to liability is
unnecessary. Plaintiffs further submit that written discovery from all Rule 23 Class members
and depositions of most of the Rule 23 Class members, both mentioned in Defendant’s Position
below, are inappropriate. Plaintiffs need limited discovery as to the damages sustained by the
Rule 23 Class. For example, to help determine how many hours Plaintiffs worked each week
during the class period, Plaintiffs intend to request, among other documents, phone records
relating to the Company-issued cell phones provided to the Rule 23 Class members as well as
records related to Company computers provided to them.
               Defendant’s Position: Following the close of the opt-out period, Defendant will
seek class-wide discovery as to liability. Defendant anticipates seeking written discovery of all
members of the class, as well as deposition testimony from a significant portion of the class.
Counsel should be directed to meet and confer concerning the scheduling of depositions.
Defendants anticipate completing class-wide discovery within 180 days following the close of
the opt-out period. During this discovery period, Defendant will make available for deposition
Simon Wang, whose declaration was submitted in support of Defendant’s opposition to
Plaintiff’s motion for summary judgment, and who has now been identified as a person with
knowledge of the claims or defenses in this case pursuant to Rule 26(a).
            8.    Appeal from this Court’s Order Granting Rule 23 Class Certification.
              On October 4, 2018, Defendant filed its Fed. R. Civ. P. 23(f) petition in the
United States Court of Appeals for the Second Circuit, requesting permission to appeal the
September 20, 2018 order of this Court (ECF 315), which certified this matter as a Rule 23(b)(3)
class action.
              Plaintiffs’ Position: Plaintiffs propose that notice to the class and discovery, as
outlined above, proceed while the Class Certification ruling is on appeal.
              Defendant’s Position: Defendant requests that notice to the class and discovery
be stayed pending its Rule 23(f) petition.

                                     Respectfully Submitted,

/s/ Steven I. Adler                                                  /s/ Patrick W. Shea
    Steven I. Adler                                                      Patrick W. Shea
    Counsel for Plaintiffs                                               Counsel for Defendant




SIA/lm




# 1495999
